[DO NOT PUBLISH]


           IN THE UNITED STATES COURT OF APPEALS

                 FOR THE ELEVENTH CIRCUIT                      FILED
                   ________________________          U.S. COURT OF APPEALS
                                                       ELEVENTH CIRCUIT
                                                          February 19, 2008
                           No. 07-13331                 THOMAS K. KAHN
                       Non-Argument Calendar                CLERK
                     ________________________

               D. C. Docket No. 05-00073-CV-CDL-3

SHARON K. POSTELL,


                                                        Plaintiff-Appellant,

                               versus

GREENE COUNTY HOSPITAL AUTHORITY,
d.b.a. Minnie G. Boswell Memorial Hospital,
PACER HEALTH MANAGEMENT CORPORATION OF GEORGIA,
INC.,
ANITA BROWN,
in her individual capacity,


                                                     Defendants-Appellees.


                     ________________________

             Appeal from the United States District Court
                 for the Middle District of Georgia
                  _________________________

                        (February 19, 2008)
Before TJOFLAT, BLACK and BARKETT, Circuit Judges.

PER CURIAM:

      Sharon Postell appeals an adverse Summary Judgment in favor of Pacer

Health Management Corporation and Greene County Hospital d/b/a Minnie G.

Boswell Memorial Hospital’s (collectively the “Hospital”) on her claims of

religious discrimination and retaliation under Title VII, and religious

discrimination under the First and Fourteenth Amendment, per 42 U.S.C. § 1983.

Postell also appeals the adverse Summary Judgment in favor of defendant Anita

Brown, the Hospital’s former director of nursing, as to Postell’s claim of religious

discrimination under the First and Fourteenth Amendment, per 42 U.S.C. § 1983.

      We review a district court order granting summary judgment de novo,

viewing all of the facts in the record in the light most favorable to the non-moving

party. Brooks v. County Comm’n of Jefferson County, Ala., 446 F.3d 1160, 1161-

62 (11th Cir. 2006). “Summary judgment is appropriate when ‘there is no genuine

issue as to any material fact and . . . the moving party is entitled to a judgment as a

matter of law.’” Wilson v. B/E/ Aerospace, Inc., 376 F.3d 1079, 1085 (11th Cir.

2004) (quoting Fed. R. Civ. P 56(c)).

      Under that standard, we find no reversible error. Under the circumstances of

this case, we do not find that Brown’s statements suffice as direct evidence of



                                           2
discrimination. Nor can Postell established a prima facie case of religious

discrimination, based on circumstantial evidence as she cannot show that she was

terminated or permanently removed from the work schedule or constructively

discharged or suffered any other adverse employment action in contrast with

similarly situated employees.

      Likewise, Postell’s § 1983 claim of religious discrimination against the

hospital similarly fails. Postell used this claim as a parallel remedy for her claim of

religious discrimination under Title VII. As a result, based on our previous

conclusions, we also affirm the district court’s grant of summary judgment in favor

of the Hospital as to Postell’s § 1983 claim of religious discrimination.

      Postell has also failed to show error in granting summary judgment in favor

of the Hospital as to her claim of retaliation under Title VII. There is no dispute

that the Hospital was willing to work with Postell to resolve her conflict with

Brown. However, Postell never requested that she be placed back on the schedule.

Thus, the Hospital’s failure to return her to the schedule, after her complaints of

discrimination, did not constitute a materially adverse employment action, and

Postell did not establish a prima facie case of retaliation.

             AFFIRMED.




                                            3